Citation Nr: 1614534	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disorder.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1977 to December 1983.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2016 Board hearing, the appellant testified that, although a prior application was unsuccessful, he had recently been awarded Social Security Administration (SSA) disability benefits as a result of his back problems.  See Transcript at page 12.  The claims file does not currently contain the decision to grant such benefits or the records on which that decision was based.  VA has a duty to undertake these efforts, as records from SSA are relevant to the appellant's VA claim.  38 C.F.R. § 3.159(c)(2015); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Thus, the AOJ should attempt to secure any outstanding SSA records.  

Additionally, on his December 2012 VA Form 9, the appellant reported that he had received treatment for his low back at the VA Medical Center in Syracuse, New York, and/or at another VA facility in upstate New York.  The record on appeal currently contains VA clinical records from the facility in Bay Pines, Florida, only.  The Board finds that, because these VA clinical records are relevant to the appellant's claim, VA is obligated to undertake the necessary efforts to obtain such records, after the appellant provides the necessary identifying information.  38 C.F.R. § 3.159(c) (2015).

The appellant has also reporting filing two to three post-service workers' compensation claims for his low back, two of which were apparently in Florida.  See e.g. February 2016 Hearing Transcript at page 11; see also December 2012 VA Form 9.  Because these records appear to be relevant to the appellant's claim, VA is obligated to undertake reasonable efforts to obtain such records, after the appellant provides the necessary identifying information.  38 C.F.R. § 3.159(c) (2015).

The Board also finds that an additional VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015).  The appellant's service treatment records show that he was seen on multiple occasions in December 1982 for low back pain after he sustained an injury playing football.  The assessments included muscular back pain, muscle spasm, and a mild strain of the low back.  The record on appeal also contains VA clinical records dated from to June 2002 to May 2011, which in pertinent part, show that in June 2002 the appellant reported a history of a back injury in service.  Subsequent VA clinical records show continued complaints of chronic back pain.  

In connection with his claim, the appellant was afforded a VA medical examination in May 2011 at which time he reported sustaining a lumbar strain in service with low back pain intermittently since that time.  After examining the appellant and reviewing the record, the examiner concluded that the appellant's current low back disability was not caused by or the result of service because the service treatment records documented only one minor lumbar strain in 1982 and there was no medical documentation of a chronic spine condition until 2011.  

As set forth above, however, the record contains lay statements from the appellant describing back symptoms since the in-service injury.  Additionally, the record currently on appeal contains VA clinical records noting complaints of back pain as early as 2002.  The examiner's failure to consider earlier clinical records documenting back pain, as well as the relevant lay evidence of intermittent back pain since service, raises questions regarding the probative value of this opinon.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Under these circumstances, an additional examination is necessary to ensure VA has fulfilled its duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Moreover, the Board notes that the appellant's service personnel records reflect that his military occupational specialty was a sheet metal worker.  The appellant has testified that his in-service duties required frequent heavy lifting and that he has been advised by a chiropractor that heavy lifting could be the cause of his current lumbar disc disease.  See February 2016 Hearing Transcript at page 13.  The appellant is advised that the record does not contain a medical opinion linking his current low back disability to his active service or any incident therein, including heavy lifting.  He is advised that it would therefore be to his benefit to submit a statement from his chiropractor memorializing his opinion linking his low back disability to service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appellant and ask that he specifically identify all post-service records of treatment for his low back, including the dates and locations of the treatment he received at VA facilities in upstate New York.  

The AOJ should also ask the appellant to provide any additional details necessary to obtain records corresponding to his workers' compensation claims.  

After obtaining any needed information and authorization, the AOJ should undertake the necessary efforts to obtain pertinent VA clinical records (including records from the VA facility in New York) and workers' compensation records (including two claims filed in Florida).  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the appellant and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any current back disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and statements.

It should be noted that the appellant is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the appellant has a current back disorder that manifested in service or that is otherwise causally or etiologically related thereo, to include any symptomatology, injury, and duties therein.  In so doing, he or she should address the appellant's contentions that his duties required heavy lifting; his service treatment records noting symptoms after a football injury in 1982; his statements regarding ongoing symptoms since service; and his reports of post-service workers compensation claims.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




